IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                   STATE OF ARIZONA, Respondent,

                                   v.

                     WYTE YOUNG, JR., Petitioner.

                      No. 1 CA-CR 21-0413 PRPC
                           FILED 7-5-2022


     Petition for Review from the Superior Court in Navajo County
                        No. S0900CR201500189
 The Honorable Michael D. Latham, Visiting Judge from Apache County

       REVIEW GRANTED; RELIEF GRANTED; REMANDED


                              COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Mark D. Huston
Counsel for Respondent

Wyte Young, Jr., Florence
Petitioner
                             STATE v. YOUNG
                            Opinion of the Court



                                 OPINION

Judge Michael J. Brown delivered the opinion of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Samuel A. Thumma joined.


B R O W N, Judge:

¶1            Wyte Young, Jr., petitions for review of the superior court’s
summary dismissal, based on timeliness, of his first petition requesting
post-conviction relief (“PCR”) under Arizona Rule of Criminal Procedure
(“Rule”) 32. Because Young’s petition was timely filed under the prisoner
mailbox rule, we grant review, grant relief, and remand for further
proceedings.

                             BACKGROUND

¶2            In 2017, a jury found Young guilty on one count of attempted
first-degree murder, three counts of aggravated assault, and one count of
misconduct involving weapons. The superior court sentenced him to
concurrent prison terms on all counts, the longest of which is life
imprisonment without the possibility of release until he had served at least
35 years. We affirmed his convictions and sentences on direct appeal. See
State v. Young, 1 CA-CR 17-0413, 2018 WL 6241449, at *1, ¶ 1 (Ariz. App.
Nov. 29, 2018) (mem. decision).

¶3             Young timely filed a PCR notice, and the superior court
appointed counsel to represent him. Soon thereafter, the court granted
Young’s request to proceed pro se. In April 2021, after Young had asked the
court to clarify the filing deadline for his PCR petition, the court issued an
order setting a July 26, 2021 due date and warned Young it would grant no
further extensions. See Rule 32.7(a)(1)(B) (permitting courts to grant
defendants in noncapital cases time extensions to file PCR petitions).
Consistent with that order, in June and July 2021, the court denied Young’s
additional requests for time extensions.

¶4            Young then filed his PCR petition, attaching a signed affidavit
“attest[ing] that everything . . . in the petition is true and correct” and
indicating he had “submitted” his petition on July 26, 2021. The clerk of the
superior court, however, did not file stamp his pleading until July 29, 2021.
Several days later, and referencing the mailbox rule, Young filed a notice


                                      2
                             STATE v. YOUNG
                            Opinion of the Court

stating his petition had been submitted to prison officials on “July 26.”
Nevertheless, the superior court dismissed the PCR proceeding, stating that
“no petition had been filed.”

¶5            Young moved for reconsideration, citing State v. Goracke, 210
Ariz. 20 (App. 2005), for the proposition that he had timely filed his PCR
petition because he had “lawfully submitted” it to prison authorities on the
due date. Young again attached an affidavit averring he had delivered his
petition to prison authorities on July 26, 2021. In his affidavit, Young
provided the name and badge number of the prison officer who received
his pleading.

¶6             In denying the motion to reconsider and affirming the
dismissal, the court found that the “rationale of the ‘mailbox rule’ does not
apply to this case” because a deadline had been established for filing the
petition, and by Young’s “own admission, he did not deliver the petition to
[prison] staff to be mailed until July 26, 2021.” The court explained “that
waiting until the date the petition was due to place it in the [prison] mail
system . . . after multiple extensions of time were previously granted and
clear deadlines set, was not reasonable and would be an abuse of the
‘mailbox rule’ rationale if permitted.” The court added, by way of example,
that it would have accepted his filing as timely had he “delivered his
petition to [prison] staff by July 24, 2021[,] and [the clerk’s office] had not
received it until July 29, 2021,” reasoning Young would have in that
instance “acted diligently and made a good faith effort to comply” with the
deadline. Young timely petitioned this court for review.

                               DISCUSSION

¶7            We will not disturb the superior court’s ruling on a PCR
petition absent an abuse of discretion, which includes committing an error
of law. State v. Swoopes, 216 Ariz. 390, 393, ¶ 4 (App. 2007). Young argues
the superior court erred by refusing to apply the mailbox rule in his case.
In response, the State agrees that the rule applies to PCR petitions, but
“takes no position” on whether Young’s petition was timely filed under that
rule and defers to this court on whether an evidentiary hearing is necessary
to determine the date of mailing.

¶8              Under the prisoner mailbox rule, pro se prisoners are deemed
to have filed legal documents if the filing is properly addressed and has
been delivered “to the proper prison authorities to be forwarded to the clerk
of the . . . court.” Mayer v. State, 184 Ariz. 242, 245 (App. 1995). We have



                                      3
                              STATE v. YOUNG
                             Opinion of the Court

applied the mailbox rule to the filing of notices of appeal, id.; PCR notices,
State v. Rosario, 195 Ariz. 264, 266, ¶ 10 (App. 1999); and petitions for review,
Goracke, 210 Ariz. at 23, ¶ 13. We see no reason to treat PCR petitions
differently. See Goracke, 210 Ariz. at 22–23, ¶¶ 8, 10 (finding the
considerations in applying the rule to a notice of appeal and a PCR notice
are the same as those for a petition for review); Rosario, 195 Ariz. at 266,
¶ 10 (explaining the rule’s rationale is that pro se prisoners are unable to
ensure pleadings are timely filed because they cannot personally file
pleadings in the clerk’s office or directly place pleadings in the mail).
Therefore, assuming Young delivered his PCR petition to prison authorities
on July 26, 2021, his petition must be considered timely filed.

¶9             We next address whether the record presents an issue of fact
requiring a remand to determine if Young complied with the mailbox rule.
See Mayer, 184 Ariz. at 245 (“When there is no clear record as to when the
[filing] was delivered to prison authorities, the proper course of action is to
remand to the trial court to make this determination.”). Goracke is
instructive in resolving that issue. 210 Ariz. at 21, ¶¶ 2–3.

¶10            In Goracke, after we denied an incarcerated petitioner relief in
a PCR proceeding, he sought review by the Arizona Supreme Court. Id. at
21, ¶¶ 3–4. The petitioner requested several time extensions, and this court
eventually set an August 30, 2004, deadline for him to file his petition for
review. Id. at 21–22, ¶ 4. When he ultimately filed his petition, it was dated
August 30, 2004, but the clerk’s office received it three days later. Id. The
petitioner had attached to his filing a “Proof/Certificate of Service” stating
he placed the petition in the prison mail system on the due date. Id.

¶11             After concluding the mailbox rule applies to petitions for
review, we deemed the petition timely filed, explaining that the record
before us sufficiently supported the petitioner’s allegation that he had
tendered his filing to prison authorities by the deadline. Id. at 23, ¶¶ 10–12.
We relied on the following factors in declining to remand for an evidentiary
hearing: (1) the mailing certificate stated that “on August 30, 2004, [the
petitioner had] placed this Petition for Review in the institutional mail”;
(2) the clerk received the petition three days later, reflecting “a time frame
consistent with petitioner’s certification”; and (3) the State cited “no facts
that would indicate the petition was not tendered on the date indicated.”
Id. at 23, ¶ 12.

¶12          As the State acknowledges, those factors—including the same
three-day delay—are also present here and thus support a finding, based



                                       4
                             STATE v. YOUNG
                            Opinion of the Court

solely on the current record, that Young likewise timely filed his petition.
Nevertheless, without disputing his factual allegations, the State asks us to
consider that unlike the situation in Goracke, Young’s “[p]etition did not
include any official documentation to verify that it was provided to prison
staff on July 26, 2021.” The State suggests that Young should have further
supported his allegations by providing proof of service or a copy of the mail
log showing when he delivered his filing.

¶13           Even assuming the better practice would have been for Young
to provide the listed items, the State has not disputed Young’s assertion that
he gave his PCR petition to prison authorities on the due date. Nor has the
State requested an evidentiary hearing or otherwise suggested the current
record is insufficient for us to decide whether his filing was timely. See
Mayer, 184 Ariz. at 245; cf. Goracke, 210 Ariz. at 23, ¶ 11 (noting the State
argued that the record did not clearly show the filing had been submitted
to prison authorities by the deadline). Accordingly, in the absence of any
conflicting facts or inferences suggesting the factual allegations contained
in Young’s affidavit are not accurate, and because the clerk’s office received
his pleading in a time frame consistent with Young’s assertions, we
conclude that Young’s petition was timely filed.

                              CONCLUSION

¶14           We vacate the superior court’s dismissal order and remand
for consideration of the merits of Young’s petition.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5